Citation Nr: 0912988	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  04-36 066	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lung cancer for 
accrued benefits purposes.

2.  Entitlement to service connection for the cause of the 
Veteran's death. 

3.  Entitlement to Dependency and Indemnity Compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318 
(West 2002). 

4.  Entitlement to a nonservice-connected burial allowance. 

5.  Entitlement to a plot or interment allowance. 




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to August 
1974.  The appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  In August 2005, the appellant moved to Texas, and 
the claims file was transferred thereafter.  Thus, the RO in 
Waco, Texas, is listed on the title page of the decision.

This claim was originally subject to Chairman's Memorandum 
01-06-24 (September 21, 2006) which instituted a stay on all 
cases affected by the United States Court of Appeals for 
Veterans Claims (Court) decision in Haas v. Nicholson, 20 
Vet. App. 257 (2006), which decision reversed a decision of 
the Board denying service connection for disabilities claimed 
as a result of exposure to herbicides.  On May 8, 2008, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) issued its decision in Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008), wherein it reversed the Court's 
decision, and issued a mandate in Haas effective October 16, 
2008.  A petition for a writ of certiorari in Haas was denied 
by the United States Supreme Court on January 21, 2009.  See 
Haas v. Peake, 77 U.S.L.W. 3267 (January 21, 2009) (No. 08-
525).  In light of the foregoing, and, in particular, 
Chairman's Memorandum 01-09-03 (January 22, 2009), which 
rescinds Chairman's Memorandum 01-06-24 in its entirety, the 
Board finds that it may now proceed in adjudicating the 
appellant's current appeal.


FINDINGS OF FACT

1.  The Veteran died on August [redacted], 2003.

2.  While at the time of death, the Veteran had a claim 
pending (for service connection for lung cancer).  The 
evidence then of record does not demonstrate a casual nexus 
between the Veteran's lung cancer and service.

3.  According to the Certificate of Death, the immediate 
cause of the Veteran's death was lung cancer.

4.  At the time of death, service connection was not in 
effect for any disability, and the cause of the Veteran's 
death is not service related.

5.  The Veteran was not continuously rated totally disabled 
due to service-connected disability for at least 10 years 
preceding his death; nor was a total evaluation continuously 
in effect since the date of his discharge from military 
service and for at least five years immediately preceding his 
death; nor would he have been in receipt of such compensation 
in either case but for clear and unmistakable error in a 
prior decision, which has not been established here.

6.  At the time of death, the Veteran was not in receipt of, 
or entitled to receive, disability compensation or pension, 
nor did he have a claim pending which would have resulted in 
entitlement to disability compensation or pension, nor was he 
hospitalized by VA or traveling under proper authority and at 
VA expense for the purpose of examination, treatment, or 
care.

7.  The Veteran died after November 1, 1990, was not 
discharged from service due to line-of-duty disabilities, and 
is not entitled to the burial allowance, nor was he buried in 
the cemetery owned by the State, or agency or political 
subdivision of the State, within a section of such cemetery 
used only for interment of persons otherwise eligible for 
burial in a national cemetery.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
lung cancer for the purposes of accrued benefits have not 
been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2008).

2.  The cause of the Veteran's death was not incurred in or 
aggravate by service.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2008).

3.  The criteria for entitlement to Dependency and Indemnity 
Compensation Benefits pursuant to the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2008).

4.  The criteria for entitlement to a nonservice-connected 
burial allowance have not been met.  38 U.S.C.A. §§ 2302-2308 
(West 2002); 38 C.F.R. §§ 3.1600-1608 (2008).

5.  The criteria for entitlement to a plot or interment 
allowance have not been met.  38 U.S.C.A. §§ 2302-2308 (West 
2002); 38 C.F.R. §§ 3.1600-1606 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes:  the appellant's multiple 
contentions; as well as service treatment records, service 
administrative records, and both VA and private treatment 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on her behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim, and what the evidence in the claims file shows, 
or fails to show, with respect to each claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The appellant (the widow of the Veteran) seeks (among other 
things) service connection for lung cancer for accrued 
benefits purposes and service connection for the cause of the 
Veteran's death.  In pertinent part, it is contended that the 
Veteran's death from non-small cell lung cancer with central 
nervous system metastasis was the result of exposure to Agent 
Orange during the Veteran's period of alleged service in the 
Republic of Vietnam.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Where a Veteran served for ninety (90) days or more during a 
period of war, or during peacetime service after December 31, 
1946, and a malignant tumor, such as lung cancer, becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

Additionally, where a Veteran was exposed to an herbicide 
agent during active military, naval, or air service in the 
Republic of Vietnam, certain diseases, including Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, 
non-Hodgkin's lymphoma, prostate cancer, respiratory cancers, 
which is to say, cancers of the lung, bronchus, larynx, or 
trachea) and soft tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma) shall be 
service connected, even though there is no record of such 
disease during service, where they become manifest to a 
degree of 10 percent or more any time after service.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  For the purposes of this section, the term 
"herbicide agent" means a chemical or an herbicide used in 
support of the United States and Allied Military Operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975.  38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(ii) (2008).

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service include duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 501 (West 2002); 
38 C.F.R. §§ 3.307, 3.313 (2008).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Entitlement to accrued benefits

As regards the appellant's claim for accrued benefits, the 
Board notes that, under 38 U.S.C.A. § 5121 (West 2002), a 
proper party is entitled to any periodic monthly benefits 
under laws administered by the Secretary to which the Veteran 
was entitled at his death under existing ratings or 
decisions, or those benefits based on the evidence in the 
file at the time of the Veteran's death which were due and 
unpaid preceding the Veteran's death.  38 U.S.C.A. § 1521 
(West 2002); 38 C.F.R. § 3.1000 (2008).  In Jones v. West, 
136 F.3d 1296 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit held that the Veteran must 
have had a claim pending at the time of his death for such 
benefits, or else be entitled to them under an existing 
rating or decision in order for a surviving spouse to be 
entitled to accrued benefits.  Applications for accrued 
benefits must be filed within one year after the date of 
death.  38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. 
§ 3.1000(c) (2008).

The adjudication of claims for accrued benefits must be made 
based upon the evidence on file at the time of the Veteran's 
death, including any VA medical records that must be deemed 
to have been constructively on file at that time.  
38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) 
(2008); see also Bell v. Derwinski, 2 Vet. App. 611 (1992), 
holding that VA records in the possession of VA adjudicators 
are deemed to be constructively in the possession of the VA, 
and must therefore be obtained.

As noted above, a claim of entitlement to service connection 
for lung cancer as due to exposure to Agent Orange was 
pending at the time of the Veteran's death.  The evidence of 
record at the time of the Veteran's death included his July 
2003 claim, as well as various DD Forms 214, service 
treatment records, and private medical correspondence.  
Significantly, none of that evidence showed any relationship 
between the Veteran's lung cancer and his active military 
service, to include exposure to Agent Orange.  As discussed 
further below and incorporated herein by reference, the 
service treatment records show no diagnosis of chronic 
disability and the post-service evidence does not 
etiologically relate the Veteran's cancer to service or any 
event of service.  Additionally, there is no competent 
evidence of record demonstrating that service connection on a 
presumptive basis is warranted.  Accordingly, in the absence 
of evidence demonstrating that the Veteran's lung cancer was 
in any way due to service, there is no basis upon which 
accrued benefits may be assigned.

Service connection for the cause of the Veteran's death

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly, or with some other condition, be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2008).  There are primary causes of death, 
which, by their very nature, are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have had a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ, and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(4) (2008).

As noted above, the Veteran served on active duty from August 
1954 to August 1974.  A portion of that service, from 
September 1966 to September 1967, represented service in the 
Republic of Thailand in support of operations in the Republic 
of Vietnam.  Awards and accommodations given the Veteran 
included the Vietnam Service Medal with Two Bronze Service 
Stars, the Republic of Vietnam Gallantry Cross with Palm, and 
the Republic of Vietnam Campaign Medal.

Further review of the record discloses that the Veteran died 
on August [redacted], 2003.  According to the Certificate of Death, 
the immediate cause of the Veteran's death was lung cancer.  
At the time of death, service connection was not in effect 
for any disability.

Service treatment records, it should be noted, are negative 
for history, complaints, or abnormal findings indicative of 
the presence of lung cancer.  While in September 1972, during 
the Veteran's period of active military service, radiographic 
studies revealed the presence of certain interstitial changes 
at the left costophrenic angle, the remainder of those 
studies were within normal limits.  Moreover, while on 
service separation examination in early November 1973, other 
radiographic studies showed the presence of a linear 
infiltrate in the left lung base with accompanying blunting 
of the left costophrenic angle, in conjunction with some 
atelectasis, additional radiographic studies approximately 
one week later were unchanged from September 1972, with no 
evidence of the atelectasis noted a week earlier.  
Significantly, those radiographic studies were described as 
"normal in appearance," and the clinical impression noted was 
normal chest.  Moreover, at the time of service separation, a 
physical examination of the Veteran's lungs was within normal 
limits, and no pertinent diagnosis was noted.  

The earliest clinical indication of the presence of lung 
cancer is revealed by private medical correspondence dated in 
early July 2003, at which time there was noted the presence 
of non-small-cell lung cancer with central nervous system 
metastasis in May of that same year, almost 30 years 
following the Veteran's discharge from service.  
Significantly, at no time has the Veteran's eventually fatal 
lung cancer been attributed to any incident or incidents of 
his period of active military service, including exposure to 
Agent Orange.

The appellant argues that the Veteran's lung cancer was, in 
fact, the result of exposure to Agent Orange experienced 
during the Veteran's periods of service "on the ground" in 
the Republic of Vietnam.  While as noted above, the Veteran 
did receive a number of awards/commendations based on his 
service during the Vietnam Era, his service personnel records 
show no evidence of actual service "on the ground" in the 
Republic of Vietnam.  Receipt of such medals, it should be 
noted, without proof in military personnel records of 
documented Vietnam service, orders, or temporary assignment 
to Vietnam, does not effectively show that the Veteran 
actually "set foot" in the Republic of Vietnam.  Nor do 
statements by one of the Veteran's former service colleagues 
document such "in country" service.  In point of fact, the 
statement in question was provided by a former service 
colleague who, by his own admission, had suffered a stroke, 
thereby impairing his memory.  In like manner, receipt of 
imminent danger hazardous duty pay is indicative only of the 
fact that the Veteran might have flown over the Republic of 
Vietnam, with no documented evidence that he actually "set 
foot" in country.

Based on the aforementioned, the Board is unable to 
reasonably associate the Veteran's fatal lung cancer, first 
persuasively documented many years following service 
discharge, with any incident or incidents of his period of 
active military service, including exposure to Agent Orange.  
Under the circumstances, the appellant's claim for service 
connection for the cause of the Veteran's death must be 
denied.


DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318

Turning to the issue of Dependency and Indemnity Compensation 
Benefits pursuant to the provisions of 38 U.S.C.A. § 1318, 
the Board notes that VA death benefits may be paid to a 
deceased Veteran's surviving spouse or children in the same 
manner as if the Veteran's death were service connected, even 
though the Veteran died of nonservice-connected causes, where 
the Veteran's death was not the result of his or her own 
willful misconduct; and at the time of death, the Veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the Veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabled for a 
continuous period of not less than one year immediately 
preceding death, if the Veteran was a former prisoner of war 
who died after September 30, 1999.  The total rating may be 
either schedular or based on unemployability.  38 C.F.R. 
§ 1318 (West 2002); 38 C.F.R. § 3.22 (2008).

In essence, the only possible ways of prevailing on a claim 
for benefits under 38 U.S.C.A. § 1318 are:  (1) to meet the 
statutory duration requirements for a total disability rating 
at the time of death; (2) to show that such requirements 
would have been met, but for clear and unmistakable error in 
a previous decision; or (3) to show that service department 
records in existence at the time of a prior VA decision which 
were not previously considered by VA provide a basis for 
reopening a claim finally decided during the Veteran's 
lifetime and for awarding a total service-connected 
disability rated retroactively.

Based on the evidence of record, the Board finds that the 
requirements of 38 U.S.C.A. § 1318 for an award of Dependency 
and Indemnity Compensation Benefits have clearly not been 
met.  First, the Veteran plainly did not meet the durational 
requirement for a total disability rating under 38 U.S.C.A. 
§ 1318.  In that regard, the Veteran was discharged from 
service in August 1974, and died on August [redacted], 2003.  At the 
time of death, the Veteran had no service-connected 
disabilities.  Accordingly, he could not have been rated 
totally disabling for a period of at least 10 years 
immediately preceding death.  Nor was he rated totally 
disabling continually since his release from active duty and 
for a period of not less than five years immediately 
preceding death.  In addition, the Veteran was not a prisoner 
of war.

The next issue is whether either of the aforementioned would 
have been met but for clear and unmistakable error in a 
decision on a claim filed during the Veteran's lifetime.  
Specifically, previous determinations which are final and 
binding are to be accepted as correct in the absence of clear 
and unmistakable error.  Where evidence establishes such 
error, the prior determination will be reversed or amended.  
For the purpose of authorizing benefits, the rating or other 
adjudicatory decision which constitutes a reversal of a prior 
decision on the grounds of clear and unmistakable error has 
the same effect as if the corrected decision had been made on 
the date of the reversed decision.  38 C.F.R. § 3.105(a) 
(2008).

In order for a claimant to successfully establish a valid 
claim of clear and unmistakable error in a final decision, 
the claimant must articulate with some degree of specificity 
what the alleged error is, and, unless the alleged error is 
the kind of error which, if true, would be clearly and 
unmistakably erroneous on its face, the claimant must provide 
persuasive reasons explaining why the result of the final 
rating decision would have been manifestly different but for 
the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 
(1995); Fugo v. Brown, 6 Vet. App. 40 (1993).  In this case, 
the appellant has not specifically alleged clear and 
unmistakable error.  Moreover, there is no prior final 
decision on any claim filed during the Veteran's lifetime.  
Under the circumstances, it is clear that the statutory 
requirements for Dependency and Indemnity Compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318 have not 
been met, and that the appellant's claim for such benefits 
must be denied.

Entitlement to nonservice-connected burial allowance

As regards the appellant's claim for a nonservice-connected 
burial allowance, the Board notes that entitlement to such 
benefit may be established where the Veteran was in receipt 
of or entitled to receive disability compensation or pension 
on the date of his death, and/or did not have a claim pending 
on the date of death which would have resulted in entitlement 
to disability compensation or pension benefits, and/or at the 
time of death, was not hospitalized by VA nor traveling under 
proper authority and at VA expense for the purpose of 
examination, treatment, or care.  38 U.S.C.A. §§ 2302-2308 
(West 2002); 38 C.F.R. §§ 1600-1606 (2008).  

However, in the case at hand, it is clear that, at the time 
of death, the Veteran was not in receipt of or entitled to 
receive disability compensation or pension.  While at the 
time of his death, the Veteran did have a claim pending (for 
service connection for lung cancer), that claim would not 
have resulted in entitlement to disability compensation or 
pension benefits.  Nor was the Veteran hospitalized by VA or 
traveling under proper authority and at VA expense for the 
purpose of examination, treatment, or care.  In point of 
fact, at the time of his death, the Veteran was at his home 
in Eugene, Oregon.  Under the circumstances, and absent 
compliance with any of the aforementioned statutory 
requirements, the appellant's claim for a 
nonservice-connected burial allowance must be denied.

Entitlement to a plot or interment allowance

Turning to the issue of entitlement to a plot or interment 
allowance, the Board notes that such benefits may be 
authorized where a Veteran died prior to November 1, 1990 
(the effective date of Public Law 101-508, the "Budget 
Reconciliation Act) where the Veteran is entitled to a burial 
allowance.  Moreover, such benefits may be authorized where a 
Veteran has been discharged from service due to line of duty 
disabilities.  Finally, a plot or interment allowance may be 
paid where a wartime Veteran is buried in a cemetery owned by 
a State, or agency or political subdivision of a State, and 
the burial is in the section of the cemetery used only for 
interment of persons otherwise eligible for burial in a 
national cemetery.  38 U.S.C.A. §§ 2302-2308 (West 2002); 
38 C.F.R. §§ 3.1600-1606 (2008).

In the case at hand, the Veteran died on August [redacted], 2003, well 
after the specified date of November 1, 1990.  Moreover, and 
as noted above, there has been no entitlement established to 
a burial allowance.  Pertinent evidence of record is to the 
effect that the Veteran was cremated at the Rest-Haven 
Crematorium, in Eugene, Oregon, and not buried in a cemetery 
owned by a State, or agency or political subdivision of a 
State.  Accordingly, the appellant's claim for a plot or 
interment allowance must be denied.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the appellant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
appellant about the information and evidence that VA will 
seek to provide; and (3) inform the appellant about the 
information and evidence she is expected to provide.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
July and August 2003.  In that correspondence, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate her claim for service 
connection for the cause of the Veteran's death, as well as 
her claims for Dependency and Indemnity Compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1318, a 
nonservice-connected burial allowance, a plot or interment 
allowance, and accrued benefits.  The appellant was further 
provided a statement of the conditions, if any, for which the 
Veteran was service connected at the time of his death, as 
well as an explanation of the evidence and information 
required to substantiate a claim for service connection for 
the cause of the Veteran's death based on any previously 
service-connected condition(s), and an explanation of the 
evidence and information required to substantiate a cause of 
death claim based on a condition not yet service connected.  
See Hupp v. Nicholson, 21 Vet. App. 342 (2008).  To the 
extent there existed any error by the VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), such error was nonprejudicial in that it did 
not affect the essential fairness of the adjudicatory 
process.  In point of fact, based on a review of the entire 
file, it is clear that the appellant had a full understanding 
and/or actual knowledge of the elements required to prevail 
on her claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

As to informing the appellant of which information and 
evidence she was to provide to VA, and which information and 
evidence VA would attempt to obtain on her behalf, VA 
informed her that it had a duty to obtain any records held by 
any Federal agency.  It also informed her that, on her 
behalf, VA would make reasonable efforts to obtain records 
which were not held by a Federal agency, such as records from 
private doctors and hospitals.  The RO informed the appellant 
that she could obtain private records herself and submit them 
to VA.  The appellant was also generally apprised of 
information regarding the assignment of disability ratings 
and effective dates, if benefits were granted.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as service 
administrative records, and private treatment records and 
examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Service connection for lung cancer for the purposes of 
accrued benefits is denied.

Service connection for the cause of the Veteran's death is 
denied.




Dependency and Indemnity Compensation Benefits pursuant to 
the provisions of 38 U.S.C.A. § 1318 are denied.

A nonservice-connected burial allowance is denied.

A plot or interment allowance is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


